t c memo united_states tax_court guy m dabney and ann v dabney petitioners v commissioner of internal revenue respondent docket no filed date guy m dabney and ann v dabney pro sese heather k mccluskey for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure the issues for decision are whether a date withdrawal of mrs dabney did not appear at trial at trial mr dabney stated to the continued dollar_figure from mr dabney’s ira was a taxable_distribution if so whether mr dabney is liable for the additional tax on the distribution under sec_72 and whether he is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference mr dabney resided in california at the time he filed the petition in mr dabney rolled over funds from an individual_retirement_account ira at northwest mutual into a preexisting self-directed_ira he had with charles schwab co inc charles schwab sometime thereafter he learned of continued court that mrs dabney had agreed to abide by whatever result the court reached as to him in an oral motion and in a subsequent written motion respondent moved to dismiss mrs dabney for lack of prosecution and to find her liable for a deficiency in tax and penalty consistent with the opinion the court issues in this case petitioners have not objected to respondent’s motion and we will grant the motion to dismiss mrs dabney the decision entered as to her will reflect the resolution of the issues decided in this case unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure a piece of undeveloped land in brian head utah brian head property that was for sale and which he believed was priced below its fair_market_value mr dabney conducted some internet research and came to the conclusion that iras are permitted to hold real_property for investment he then set out to have his charles schwab ira purchase the brian head property before purchasing the brian head property mr dabney called charles schwab’s customer service line he did not have a dedicated customer service representative at charles schwab but instead spoke with whichever customer service representative happened to answer his call during his telephone call a customer service representative informed mr dabney that charles schwab did not allow alternative investments which would include the purchase and holding of real_property mr dabney also made several telephone calls to vincente alvarez before purchasing the brian head property mr alvarez is a certified_public_accountant at the firm breard associates petitioners’ accountants at that time mr alvarez told mr dabney that he did not have any training in retirement accounts and was not certain whether it would be possible to purchase or hold real_property with an ira after mr dabney shared the results of his internet research with mr alvarez however mr alvarez agreed with mr dabney that it would be possible for his charles schwab ira to purchase the brian head property on the basis of his telephone conversations with the charles schwab customer service representative and mr alvarez as well as his own research mr dabney arranged what he believed to be a viable way to have his charles schwab ira purchase the brian head property even though charles schwab did not allow alternative investments his plan was to have funds wired directly from the ira to the seller of the brian head property and to have title to the property placed in the name of guy m dabney charles schwab co inc cust ira contributory he planned to then resell the property for a small gain and to contribute the proceeds of the sale back into the ira mr dabney believed that the property would not need to be managed by a trustee as long as he did not use or enjoy the property on date mr dabney signed a contract to purchase the brian head property a month later he initiated a withdrawal of dollar_figure from his ira withdrawal by filling out a distribution request form provided by charles schwab he checked the box indicating that the withdrawal was an early distribution no known exception code which refers to a distribution that occurs before an account_holder reaches the age of where none of the exceptions under sec_72 applies mr dabney was under years of age during despite checking this box mr dabney believed that the withdrawal would not actually be considered an early distribution the distribution request form did not indicate that the requested funds were to be used to invest in property on behalf of the charles schwab ira charles schwab wired dollar_figure directly to the bank account of chicago title insurance co service link division chicago title the company handling the sale of the brian head property mr dabney directed chicago title to name guy m dabney charles schwab co inc cust ira contributory as the owner of the brian head property however because of a bookkeeping error by chicago title title to the property was placed in mr dabney’s own name although he had hoped to sell the brian head property sooner mr dabney was unable to find a buyer until it was then that mr dabney discovered that the property was incorrectly titled in his own name upon discovering the bookkeeping error mr dabney promptly sought and received a scrivener’s affidavit from chicago title in which the company admitted fault for the error mr dabney sold the brian’s head property and received dollar_figure on the sale after taxes and fees that amount was wired directly into the charles schwab ira on or around date mr dabney marked the deposit as a rollover_contribution and charles schwab accepted the deposit as such tax_return preparation breard associates prepared petitioners’ form_1040 u s individual_income_tax_return for charles schwab issued mr dabney a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for although mr dabney does not recall ever receiving it the form 1099-r stated that he had received a dollar_figure early distribution from his charles schwab ira and that no exceptions to the early distribution penalty applied petitioners did not report the withdrawal on their form_1040 i burden_of_proof opinion mr dabney has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly mr dabney bears the burden_of_proof see rule a ii ira distribution includible in gross_income generally amounts distributed from an ira are includible in a taxpayer’s gross_income as provided in sec_72 sec_408 mr dabney argues that the dollar_figure withdrawal from his charles schwab ira was not a taxable_distribution because the withdrawal was either a purchase made by the ira or a transfer between ira trustees respondent argues that mr dabney’s charles schwab ira did not purchase the brian head property because charles schwab’s policies do not permit the purchase or holding of real_property and that a trustee- to-trustee transfer did not occur we agree with respondent a the ira did not purchase the brian head property mr dabney argues that he acted as a conduit through which his charles schwab ira purchased the brian head property under this theory it was the ira that purchased the property and the dollar_figure withdrawal was not a distribution in 119_tc_135 a taxpayer maintained a self-directed_ira in order to direct funds from the ira to be invested in specific assets the taxpayer made requests by telephone to the ira’s investment adviser id the custodian then executed the requests id during the year in issue the taxpayer requested that his ira purchase a particular company’s issuing company stock id the investment adviser informed the taxpayer that while the issuing company’s stock could be held as an asset of the ira the custodian would not purchase the stock because the stock was not publicly traded id subsequently the investment adviser determined that the ira could invest in the issuing company’s stock if the custodian issued a check payable to the issuing company and the taxpayer delivered the check to the issuing company id the taxpayer used a distribution request form to request a check made payable to the issuing company and the custodian sent the taxpayer the requested check id pincite the taxpayer forwarded the check to the issuing company and the issuing company issued a stock certificate which stated that the ira was the owner of several hundred shares of the issuing company’s stock id pincite the taxpayer believed that the issuing company would send the stock certificate to the custodian of the ira id pincite for unknown reasons the stock certificate was not delivered to the custodian but the taxpayer did not discover this error until after receiving a notice_of_deficiency from the internal_revenue_service id after discovering the error the taxpayer directed the issuing company to send the stock certificate to him id upon receipt of the stock certificate the taxpayer delivered the certificate directly to the custodian id we found that a distribution did not occur when the custodian delivered the check to the taxpayer we noted that there would not have been a distribution if the custodian had either purchased stock directly from the issuing company or sent a check to a broker who then purchased the stock for the ira ancira v commissioner t c pincite because the taxpayer had arranged the purchase the taxpayer was not in constructive receipt of the check and ownership of the stock was directly assumed by the ira we found that the taxpayer had acted as an agent for the custodian id pincite moreover we determined that the delay in delivery of the stock certificate to the custodian was a bookkeeping error which did not alter the ownership of the stock by the ira and certainly did not transfer the ownership to the taxpayer id pincite mr dabney argues that the facts of his case are similar to those in ancira and that a distribution did not occur in this case for similar reasons he argues that charles schwab does not permit its iras to invest in real_property as a matter of policy and not because of any statutory prohibition consequently mr dabney contends that if title to the brian head property had been placed in the name of guy m dabney charles schwab co inc cust ira contributory as intended the purchase would have been virtually indistinguishable from that in ancira respondent argues that even disregarding any typographical errors charles schwab’s policy in itself distinguishes this case from the facts in ancira we agree with respondent mr dabney is correct that iras are as a statutory matter permitted to hold real_property see sec_408 e m prohibiting iras from investing in life_insurance contracts certain endowment contracts and collectibles see also h_r rept no pincite 1974_3_cb_244 the balance in an individual_retirement_account generally may be invested in any assets that are acceptable investments for a qualified_plan however we are not aware of any provision in the code that requires an ira trustee or custodian to give the owner of a self-directed_ira the option to invest ira funds in any asset that is not prohibited by statute sec_408 requires that an ira be a_trust created and governed by a written instrument that meets various requirements sec_408 - see also 77_tc_1096 aff’d without published opinion 680_f2d_1388 5th cir furthermore a custodial_account may be treated as a_trust for purposes of qualifying as an ira under sec_408 if the account otherwise meets the requirements laid out in that subsection sec_408 when under sec_408 a custodial_account is treated as a_trust the custodian is treated as a trustee id a trustee administering a_trust typically has broad powers that are only limited by statute or the terms of the trust restatement trust sec_3d sec_85 see also cal prob code sec west a trustee has the following powers a the powers conferred by the trust instrument b except as limited in the trust instrument the powers conferred by statute c except as limited in the trust instrument the power to perform any act that a trustee would perform for the purposes of the trust thus ira trustees and custodians generally have broad latitude to direct or limit the investment of funds in an ira at trial respondent called as a witness elissa withers operations manager of charles schwab’s san diego branch ms withers testified that charles schwab’s policies do not permit iras maintained by charles schwab to hold real_property mr dabney has not introduced any evidence to show that these policies violate any statutory provision or the terms of the charles schwab ira’s trust instrument we find that in its role as an ira trustee charles schwab had the power to prohibit the purchase and holding of real_property and that mr dabney’s charles schwab ira was not capable of holding real_property therefore even if the brian head property had been titled as intended the charles schwab ira could not hold real_property and would not have accepted a copy of the charles schwab ira’s trust instrument was not introduced into the record ownership of the brian head property consequently we find that mr dabney did not act as an agent on behalf of charles schwab and that the charles schwab ira did not purchase the brian head property b the withdrawal was not a trustee-to-trustee transfer sec_408 provides that a distribution is not includible in gross_income if the entire amount of the distribution an individual receives is paid into an ira or other eligible_retirement_plan within days of the distribution see 110_tc_1 this recontribution is known as a rollover_contribution sec_408 only one rollover_contribution is permitted within a one-year period sec_408 see also bobrow v commissioner tcmemo_2014_21 at as an alternative to a rollover_contribution and the one-year waiting_period the owner of an ira may direct the ira trustee to transfer funds directly to the trustee of another ira revrul_78_ 1978_2_cb_157 because the funds are never paid or distributed to the ira participant no rollover_contribution or taxable_distribution occurs in a direct transfer between trustees id see also bobrow v commissioner tcmemo_2014_21 at n mr dabney’s goal was to increase the value of his ira by investing in real_property using funds from the ira the flaw was not in mr dabney’s intent but in his execution had mr dabney initiated a rollover or a trustee-to-trustee transfer of funds from his charles schwab ira to a different ira--one permitted to purchase and hold real property--he would have achieved his goal without any unintended tax consequences instead mr dabney directed charles schwab to wire the funds from his ira directly to chicago title the company handling the sale of the property mr dabney did not have an ira or other eligible_retirement_plan with chicago title and there is no evidence to suggest that chicago title is an ira trustee thus the transfer of funds to chicago title was not a transfer between ira trustees we conclude therefore that the dollar_figure withdrawal was a taxable_distribution made to mr dabney and is includible in mr dabney’s gross_income it is well settled that a taxpayer’s expectations and hopes as to the tax treatment of his conduct in themselves are not determinative 363_us_278 and that matters of taxation must be determined in the light of what was actually done rather than the declared purpose of the participants 265_us_242 the withdrawal of funds also does not qualify as a step in a valid rollover_contribution the funds were not placed back into an ira until nearly two years later well after the 60-day requirement see sec_408 although sec_408 authorizes the secretary to waive the 60-day requirement under certain circumstances mr dabney did not request such a waiver from the secretary iii sec_72 tax generally a distribution from an ira is includible in the distributee’s gross_income in the year of the distribution see sec_72 sec_408 distributions made before the taxpayer’s attaining the age of that are includible in income are generally subject_to a additional tax unless an exception applies see sec_72 a i mr dabney was under years of age in and there is no evidence that any of the statutory exceptions applies see sec_72 accordingly the distribution is subject_to the additional tax under sec_72 iv accuracy-related_penalty pursuant to sec_6662 and b and a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this includes a failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs disregard means any careless reckless or intentional disregard sec_6662 understatement means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax is defined as an understatement_of_tax that exceeds the greater of of the tax required to be shown on the tax_return or dollar_figure sec_6662 the commissioner bears the initial burden of production sec_7491 if the commissioner satisfies his burden the taxpayer then bears the ultimate burden of persuasion 116_tc_438 the notice_of_deficiency indicates that mr dabney should have reported a total_tax of dollar_figure but reported only dollar_figure resulting in a dollar_figure understatement this understatement exceeds both dollar_figure and of the tax required to be shown on his return see sec_6662 therefore respondent has discharged his burden of production under sec_7491 the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer shows that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite we find that mr dabney had reasonable_cause and acted in good_faith within the meaning of sec_6664 mr dabney is not a sophisticated taxpayer and he has no background in tax or accounting although he was ultimately unsuccessful mr dabney went to great lengths in attempting to ensure that the purchase of the brian’s head property using funds from his ira would qualify as a nontaxable event he performed independent research on the internet to confirm correctly that iras are generally permitted to hold real_property and he spoke with a charles schwab customer service representative and his accountant mr alvarez on multiple occasions regarding the purchase mr dabney honestly believed that the purchase was appropriate even going to the trouble of obtaining a scrivener’s affidavit when he discovered that the property had been titled in the wrong name he ensured that the funds were wired directly from the charles schwab ira to chicago title when he first purchased the brian’s head property and directly back into the ira after he had sold the property furthermore the property was undeveloped and mr dabney ensured that it was being held solely for investment purposes although he was mistaken in his understanding of the law it was reasonable under the circumstances for mr dabney to believe that he had not received an mr dabney seems to have gone to particular lengths to ensure that the purchase of the brian head property was not a prohibited_transaction under sec_408 and testified at trial that he had not derived any enjoyment from the land see sec_4975 defining the term prohibited_transaction to include transfer to or use by or for the benefit of a disqualified_person of the income or assets of a plan early distribution from his ira see sec_1_6664-4 income_tax regs stating that an honest mistake of law may indicate reasonable_cause and good_faith we find that he had reasonable_cause for failing to report the distribution on his return and acted in good_faith accordingly we hold that mr dabney is not liable for the accuracy-related_penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order of dismissal and decision will be entered
